



Exhibit 10.1


DATED     8 May 2018




AMTRUST CORPORATE CAPITAL LIMITED
AMTRUST CORPORATE MEMBER LIMITED
AMTRUST CORPORATE MEMBER TWO LIMITED
ANV CORPORATE NAME LIMITED
as Corporate Members
- and -
    
AMTRUST INTERNATIONAL INSURANCE, LTD.
as Account Party
- and -
AMTRUST FINANCIAL SERVICES, INC.
as Guarantor
- and -
THE BANKS AND FINANCIAL INSTITUTIONS
LISTED IN SCHEDULE 1 OF THE AMENDED FACILITY AGREEMENT
as Original Banks
- and -
ING BANK N.V., LONDON BRANCH, THE BANK OF NOVA SCOTIA, LONDON
BRANCH AND BANK OF MONTREAL, LONDON BRANCH
as Mandated Lead Arrangers
- and -
ING BANK N.V., LONDON BRANCH
as Bookrunner, Agent, Issuing Bank and Security Trustee


SECOND AMENDMENT AGREEMENT RELATING TO A CREDIT FACILITY AGREEMENT
 













--------------------------------------------------------------------------------






THIS AGREEMENT dated      8 May 2018 is made
BETWEEN:
(1)
AMTRUST CORPORATE CAPITAL LIMITED, a company incorporated in England under
registered number 08128684 whose registered office is at 2 Minster Court,
Mincing Lane, London EC3R 7BB (“ACCL”);

(2)
AMTRUST CORPORATE MEMBER LIMITED, a company incorporated in England under
registered number 03621278 whose registered office is at 1 Great Tower Street,
London EC3R 5AA (“ACML”);

(3)
AMTRUST CORPORATE MEMBER TWO LIMITED, a company incorporated in England under
registered number 05264527 whose registered office is at 1 Great Tower Street,
London EC3R 5AA (“ACM2L”);

(4)
ANV CORPORATE NAME LIMITED, a company incorporated in England under registered
number 06705037 whose registered office is at 4th floor, 1 Minster Court,
Mincing Lane, London EC3R 7AA (“ANV”);

(5)
AMTRUST INTERNATIONAL INSURANCE, LTD., a company incorporated in Bermuda under
registered number 9551 whose registered office is at 7 Reid Street, Suite 400,
Hamilton HM11, Bermuda (the “Account Party”);

(6)
AMTRUST FINANCIAL SERVICES, INC., a corporation organised under the laws of
Delaware whose registered office is at 251 Little Falls Drive, Wilmington,
Delaware 19808 (the “Guarantor”);

(7)
THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 OF THE AMENDED
FACILITY AGREEMENT (the “Original Banks”);

(8)
ING BANK N.V., LONDON BRANCH, as Bookrunner;

(9)
ING BANK N.V., LONDON BRANCH, THE BANK OF NOVA SCOTIA, LONDON BRANCH AND BANK OF
MONTREAL, LONDON BRANCH as Mandated Lead Arrangers (the “Lead Arrangers”);

(10)
ING BANK N.V., LONDON BRANCH as Agent;

(11)
ING BANK N.V., LONDON BRANCH as Issuing Bank; and

(12)
ING BANK N.V., LONDON BRANCH as Security Trustee.

WHEREAS
(A)
By a letter of credit facility agreement dated 26 November 2013, as amended and
restated from time to time and most recently on 8 November 2017 and further
amended on 20 December 2017 (the “Facility Agreement”) and made between the
Parties, the Banks agreed to provide a letter of credit facility of up to
£455,000,000 to provide Funds at Lloyd’s on behalf of the Corporate Members to
support their underwriting at Lloyd’s of London.

(B)
The Parties now wish to amend the Facility Agreement in accordance with the
terms of this Agreement in order to: (i) reflect certain proposed changes to the
method by which forecast losses are determined under the Agreement, and (ii)
exclude Syndicate 44 from the scope of Clause 15.5 of the Facility Agreement.

IT IS AGREED







--------------------------------------------------------------------------------

- 2 -






1.
DEFINITIONS AND INTERPRETATION

1.1
Words and expressions defined in the Facility Agreement have the same meaning in
this Agreement unless otherwise defined herein.

1.2
In this Agreement:

“Amendment Effective Date” means the date of this Agreement;
“Amended Facility Agreement” means the Facility Agreement as amended by this
Agreement;
“Facility Agreement” has the meaning given in Recital (A) above; and
“Party” means each party to this Agreement.
1.3
The provisions of Clauses 1.2 to 1.9 of the Facility Agreement shall apply to
this Agreement as if references therein to “this Agreement” were references to
this Agreement.

1.4
From the Amendment Effective Date, any reference in any Finance Document to the
Facility Agreement shall be read and construed for all purposes as a reference
to the Amended Facility Agreement.

2.
AMENDMENTS TO FACILITY AGREEMENT

2.1
Amendments to Clause 15.5

With effect from the Amendment Effective Date:
(a)
the text contained in the first paragraph of Clause 15.5(a)(i) shall be deleted
and replaced with the following wording:

“the projected, in-force and actual loss estimates for each Syndicate (other
than Syndicate 44 and Syndicate 2526) in respect of an RDS which falls within
the scope of the Whole World AEP shall not, without the written consent of all
of the Banks, for any open year of account, exceed:”
(b)
the text contained in the first paragraph of Clause 15.5(a)(ii) shall be deleted
and replaced with the following wording:

“the projected, in-force and actual loss estimates for each Syndicate (other
than Syndicate 44 and Syndicate 2526) in respect of any other RDS shall not,
without the written consent of all of the Banks, for any open year of account,
exceed:”
(c)
the text contained in the first paragraph of Clause 15.5(b)(i) shall be deleted
and replaced with the following wording:

“the projected, in-force and actual loss estimates for Syndicate 1861 in respect
of an RDS which falls within the scope of the Whole World AEP shall not, without
the written consent of all of the Banks, for any open year of account, exceed:”;
and
(d)
the text contained in the first paragraph of Clause 15.5(b)(ii) shall be deleted
and replaced with the following wording:

“the projected, in-force and actual loss estimates for Syndicate 1861 in respect
of any other RDS shall not, without the written consent of all of the Banks, for
any open year of account, exceed:”







--------------------------------------------------------------------------------

- 3 -






2.2
Amendments to Clause 15.6

With effect from the Amendment Effective Date, the text contained in Clause 15.6
(Forecast Losses) of the Facility Agreement shall be deleted and replaced with
the following wording:
“The Account Party shall, and the Guarantor will ensure that the Account Party
shall, ensure that:
(a)
the aggregate forecast losses in respect of any one open year of account of
Syndicates 1861, 1206, 2526 and 5820, calculated on a combined and consolidated
basis, shall not exceed 25 per cent. of the aggregate allocated capacity in
respect of such open year of account of such Syndicates, calculated on a
combined and consolidated basis, and

(b)
the forecast losses in respect of any one open year of account of Syndicate 44
shall not exceed 25 per cent. of the allocated capacity in respect of such open
year of account of Syndicate 44.

This Clause 15.6 shall not apply to Syndicate 2526 pursuant to the waiver
granted by the Agent dated 28 March 2017 in respect of that Syndicate.”
3.
REPRESENTATIONS AND WARRANTIES

3.1
Subject to Clause 3.2 of this Agreement, each Obligor represents and warrants
that each of the representations and warranties set out in Clauses 13.2 to 13.33
of the Amended Facility Agreement, construed as if references therein to “this
Agreement” were references to this Agreement, is true and correct in all
material respects (or, to the extent any such representation or warranty is
qualified as to “material”, “Material Adverse Change” or similar wording, in all
respects) as at the Amendment Effective Date.

3.2
Each Obligor gives each representation and warranty under Clause 3.1 in respect
of itself only, and only to the extent that the terms of the relevant clause
make the relevant clause applicable in respect of it.

4.
CONTINUITY AND FURTHER ASSURANCE

4.1
Continuing obligations

The rights and obligations of the Parties under the Facility Agreement and the
other Finance Documents shall continue in full force and effect, uninterrupted
by the amendment hereunder, save insofar as they are amended hereby. In
addition:
(a)
each Obligor that has granted Security pursuant to the Security Documents
confirms that the Security created by the relevant Security Documents shall
continue to fully secure the obligations of the relevant Obligors under the
Finance Documents (including but not limited to the Amended Facility Agreement);
and

(b)
the Guarantor confirms that from the Amendment Effective Date the guarantee and
indemnity given by it in Clause 12 (Guarantee and Indemnity) of the Facility
Agreement will continue in full force and effect and will extend to all
Obligations of each other Obligor under the Finance Documents (including but not
limited to the Amended Facility Agreement),

in each case, notwithstanding the amendment to the Facility Agreement made
pursuant to this Agreement.
4.2
Retrospective and prospective effect








--------------------------------------------------------------------------------

- 4 -






The amendments made hereby to the Facility Agreement shall, with effect from the
Amendment Effective Date:
(a)
in the case of the amendments to the Facility Agreement set out in Clause 2.2
(Amendments to Clause 15.6), have retrospective effect for the period from and
excluding the Amendment Effective Date, to and including the Effective Date of
the Facility Agreement; and

(b)
in the case of all of the amendments set out in Clause 2 (Amendments to Facility
Agreement), have prospective effect,

and the Finance Parties confirm that the Obligors shall not be treated as having
been in default of any previous form of wording contained in Clause 15.5 (RDS
Maximum Loss) or 15.6 (Forecast Losses) of the Facility Agreement.
4.3
Actions already taken

Any action already taken and any payment already made by a party under the
Facility Agreement prior to the Amendment Effective Date shall be treated as
having been taken or made notwithstanding the amendment hereby, and shall not be
required to be taken or made again by reason of the amendment hereby.
4.4
Further assurance

Each of the parties shall do all acts and things necessary or desirable to give
effect to the amendments effected or to be effected pursuant hereto.
5.
AMENDMENTS

The parties may agree to further amendments to the Amended Facility Agreement in
accordance with the terms thereof without being required to amend or terminate
this Agreement.
6.
TRANSFERS

Any transfer or assignment made in accordance with the terms of the Amended
Facility Agreement shall have the same effect in relation to the rights and
obligations of the parties under this Agreement as it has in relation to their
rights and obligations under the Amended Facility Agreement.
7.
INCORPORATION OF TERMS

The provisions of Clauses 18.5 (Indemnity against costs), 33 (Miscellaneous), 36
(Notices) and 37 (Applicable Law and Jurisdiction) of the Facility Agreement
shall be incorporated into this Agreement as if set out herein and as if
references therein to “this Agreement” were references to this Agreement.
8.
GOVERNING LAW

This Agreement and any contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with English law.


AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.









--------------------------------------------------------------------------------





SIGNATURES TO AMENDMENT AGREEMENT
ACCL
SIGNED for and on behalf of AMTRUST CORPORATE CAPITAL LIMITED
 
/s/ Jeremy Cadle
Jeremy Cadle
Director
Signature
Print Name
Job Title



ACML
SIGNED for and on behalf of AMTRUST CORPORATE MEMBER LIMITED
 
/s/ Jeremy Cadle
Jeremy Cadle
Director
Signature
Print Name
Job Title



ACM2L
SIGNED for and on behalf of AMTRUST CORPORATE MEMBER TWO LIMITED
 
/s/ Jeremy Cadle
Jeremy Cadle
Director
Signature
Print Name
Job Title



ANV
SIGNED for and on behalf of ANV CORPORATE NAME LIMITED
 
/s/ Jeremy Cadle
Jeremy Cadle
Director
Signature
Print Name
Job Title



ACCOUNT PARTY
SIGNED for and on behalf of AMTRUST INTERNATIONAL INSURANCE, LTD.
 
/s/ Chris Souter
Chris Souter
Chief Financial Officer
Signature
Print Name
Job Title



GUARANTOR
SIGNED for and on behalf of AMTRUST FINANCIAL SERVICES, INC.
 
/s/ Stephen Ungar
Stephen Ungar
Secretary
Signature
Print Name
Job Title















[Signature Page to Second Amendment Agreement]

--------------------------------------------------------------------------------






ORIGINAL BANKS
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Mike Sharman
Mike Sharman
Managing Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Nick Marchant
Nick Marchant
Director
Signature
Print Name
Job Title



SIGNED for and on behalf of THE BANK OF NOVA SCOTIA, LONDON BRANCH
 
/s/ David Chu
David Chu
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Ralph Booth
Ralph Booth
Managing Director
Signature
Print Name
Job Title



SIGNED for and on behalf of BANK OF MONTREAL, LONDON BRANCH
 
/s/ Tom Woolgar
Tom Woolgar
Managing Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Bill Smith
Bill Smith
Managing Director
Signature
Print Name
Job Title



MANDATED LEAD ARRANGERS
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Mike Sharman
Mike Sharman
Managing Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Nick Marchant
Nick Marchant
Director
Signature
Print Name
Job Title



SIGNED for and on behalf of THE BANK OF NOVA SCOTIA, LONDON BRANCH
 
/s/ David Chu
David Chu
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Ralph Booth
Ralph Booth
Managing Director
Signature
Print Name
Job Title





[Signature Page to Second Amendment Agreement]

--------------------------------------------------------------------------------




SIGNED for and on behalf of BANK OF MONTREAL, LONDON BRANCH
 
/s/ Tom Woolgar
Tom Woolgar
Managing Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Bill Smith
Bill Smith
Managing Director
Signature
Print Name
Job Title



BOOKRUNNER
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Mike Sharman
Mike Sharman
Managing Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Nick Marchant
Nick Marchant
Director
Signature
Print Name
Job Title



AGENT
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Mike Sharman
Mike Sharman
Managing Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Nick Marchant
Nick Marchant
Director
Signature
Print Name
Job Title



ISSUING BANK
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Mike Sharman
Mike Sharman
Managing Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Nick Marchant
Nick Marchant
Director
Signature
Print Name
Job Title



SECURITY TRUSTEE
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Mike Sharman
Mike Sharman
Managing Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Nick Marchant
Nick Marchant
Director
Signature
Print Name
Job Title









[Signature Page to Second Amendment Agreement]